Citation Nr: 1108644	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to specially adapted housing benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from May 1954 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD and entitlement to specially adapted housing.

The Board notes that the Veteran's claim has been for service connection for PTSD; however, based upon the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the Veteran's claim as one for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for Meniere's syndrome with chronic labyrinthine irritation and bilateral hearing loss, rated as 100 percent disabling, and chronic suppurative otitis media of the right ear with mastoiditis and cholesteatoma, postoperative mastoidectomy, rated as 10 percent disabling.

2.  The Veteran does not have loss of use of any extremity, blindness in both eyes (having only light perception), or either of the above along with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.
CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing have not been met. 
38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a November 2007 letter, the Veteran was informed, generally, of the appellant's and VA's respective duties for obtaining evidence.  It does not appear that the Veteran was provided with notice of the evidence and information necessary to substantiate a claim for entitlement to specially adapted housing.  However, for the following reasons, the Board finds that there is no prejudice in proceeding to decide the claim.

The United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), held, in pertinent part, that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

In this case, the Veteran was not adequately informed of what is needed to warrant entitlement to specially adapted housing.  However, the Board finds that the Veteran has actual knowledge of what is needed, as shown by his October 2010 Appellant's Brief.  In this document, the Veteran's representative included the text of 38 C.F.R. § 3.809, the pertinent regulation regarding his claim.  The Board finds that this reveals that the Veteran, through his representative, has actual knowledge of the evidence and information needed to substantiate his claim.  Vazquez-Flores.  As such, the Board finds that there is no prejudice in proceeding with a decision.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished regarding the issue addressed in this decision, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, private medical records, and lay statements have been associated with the record.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specially Adapted Housing Benefits

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. 2101(a) may be granted if the Veteran is entitled to compensation for permanent and total disability due to (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Entitlement to these benefits is based upon a finding that the disability which causes the loss of use is service-connected.  The 'loss of use' of an extremity is defined at 38 C.F.R. §§ 3.350(a)(2) and 4.63 as that condition when 'no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the elbow or knee, with use of a suitable prosthetic appliance.'  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. 
§§ 3.350(a)(2) and 4.63 (2010).  Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.

The Veteran has contended that he has essentially lost the use of both lower extremities in that he is confined to a wheelchair due to his balance problems caused by his service-connected Meniere's disease.  He is service connected for Meniere's syndrome with chronic labyrinthine irritation and bilateral hearing loss, rated as 100 percent disabling, and chronic suppurative otitis media of the right ear with mastoiditis and cholesteatoma, postoperative mastoidectomy, rated as 10 percent disabling.

A September 2000 VA medical record shows that the Veteran had fallen several times due to his Meneire's.  It was noted that the Veteran had a diagnosis of peripheral neuropathy and osteoarthritis of the knees.  

A November 2000 VA examination report noted that the Veteran was unable to walk more than a few steps due to dizziness and poor balance.  The report also stated that while he was able walk without the assistance of another person, he needed a cane to walk or to hold onto the furniture or walls.  It was further noted that the Veteran needed a wheelchair outside of the house.  The Veterans' wife took him out of the house about once a month.  Examination of the Veteran revealed that the Veteran's upper extremities were normal except for mild pain in his right shoulder. While he was unable to take a shower by himself, the Veteran was generally able to feed himself, use the toilet, shave, and dress himself.  As for the lower extremities, the Veteran had no limitation of motion or muscle atrophy or contracture.  He was generally weak with lack of coordination and poor balance.  It was also noted that the Veteran had no amputations.  The examiner opined that the Veteran's dizziness and poor balance due to chronic labyrinthitis were permanent.  The diagnosis included Meniere's disease which was a limiting factor in his daily activities.

A February 2002 VA examination report noted that the Veteran had been unable to ambulate for the previous 5 years as he was wheelchair bound.  Upon examination of the Veteran, it noted that the muscles of both the lower and upper extremities revealed no evidence of atrophy.  His hip flexors were 4-5/5 bilaterally, knee extensors and knee flexors were both 5/5 bilaterally, and dorsiflexion and plantar flexion were both 4/5.  The Veteran showed no evidence of fasciculations or tenderness to palpation of the muscles.  The examiner's impression was that the Veteran's inability to ambulate was not a reflection of his muscular tone.  The Veteran had adequate muscular tone; he had no muscular injury.  His Meniere's disease limited his ability to ambulate at all which did not reflect his muscular injury.  The examiner concluded that the Veteran's inability to ambulate was the result of his severe Meniere's disease rather than a muscular condition.

A July 2005 VA medical record shows that the Veteran had several falls out of his wheelchair and was not able to get back into it on his own.

The evidence of record includes a March 2007 letter from a VA examiner who indicated that the Veteran underwent a labyrinthectomy approximately 40 years earlier.  He was evaluated by the VA in September 2006, and was assumed to have end-stage Meniere's disease.  His conditions manifest as severe vertigo, which had led to many falls in the past, and hearing loss.  The examiner noted that he had been limited to a wheelchair for mobility since 2003 for these conditions.

The Veteran does not claim and the record does not show that he has service-connected vision disabilities.  Likewise, he has not contended any loss of use of his extremities or residuals of organic disease or injury.  Therefore, the issue in this case is whether, as a result of his service-connected Meniere's disease and his otitis media, the Veteran has loss of use of both of his lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Board finds that the evidence of record does not show that this is the case.  

While the Veteran has documented balance problems that are a result of his service-connected disabilities, there is no evidence that he has disabilities of his lower extremities that have resulted in the loss of use of his legs.  The evidence simply does not demonstrate that he has loss of use of a lower extremity, let alone loss of use of function of at least one lower extremity which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Furthermore, he does not have loss of use of an extremity which would be equally served by an amputation.  See 38 C.F.R. § 3.350(a)(2).  There is some evidence that he had weakened lower extremities; however, this does not rise to the level of loss of use.  While the Board acknowledges that the Veteran's service-connected Meniere's disease has necessitated the use of a wheelchair in ambulation, the regulation is specific in that it requires that a service-connected disability has affected his use of a lower extremity.  38 C.F.R. § 3.809.  In this case, there is no evidence that the Veteran has any disorder in his lower extremities.  

As such, entitlement to specially adapted housing is not warranted under the applicable criteria, and that the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to specially adapted housing benefits is denied.


REMAND

As an initial matter, the Board notes that the Veteran has claimed that he has a psychiatric disorder which is secondary to his service-connected Meniere's disease.  The Veteran has not been informed about what he would need to show to establish service connection on a secondary basis, to include as due to aggravation.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran must be provided with this notice.

The Veteran initially claimed entitlement to service connection for PTSD; however, in his October 2010 Appellent's brief, his representative noted that his claim was not limited to PTSD alone, but encompassed any psychiatric disorder related to service.  The Board here notes that VA must fully and sympathetically develop a claim to its optimum before reaching the claim on its merits.  Hodge v. West, 155 F.3d 1356, 1362-63 (Fed.Cir.1998); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant's identification of the benefit sought does not require any technical precision); and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider 'the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim').  

In August 2005, the Veteran was diagnosed with depressive disorder with suicidal and homicidal ideation.  He was hospitalized, and was diagnosed with severe major depressive disorder with psychotic features.  VA medical records from July 2006 through February 2007 show that the Veteran was diagnosed with depressive disorder with a notation to rule out PTSD.  The Veteran had a positive PTSD screen in November 2007.  The record of evidence reflects that the Veteran was diagnosed with depressive disorder, not otherwise specified and psychosis, not otherwise specified, with notations to rule out major depressive disorder, psychosis due to a gunshot wound, and dementia not otherwise specified in March 2008.  Therefore, the Board will develop the Veteran's claim as one for an acquired psychiatric disorder, to include one for entitlement to service connection for PTSD.  

In this regard, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  To establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2010)). See also VBA Training Letter No. 10-05 (July 16, 2010).  In this case, the Veteran has been asked to provide an account of his in-service stressors, but has not responded.  Nevertheless, given the change in regulations governing entitlement to service connection for PTSD, the Board finds that he should be provided with notice of what information and evidence is necessary to substantiate a claim for PTSD under the new regulations and that this notice should include another request for him to provide an account of his in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a corrective notice pursuant to 38 C.F.R. § 3.310 (2010), that informs him of the evidence required to establish a secondary service connection claim, to include on the basis of aggravation in accordance with the holding in Allen, supra, and the information and evidence necessary to sustain a claim for service connection for PTSD, under the new regulations, 38 C.F.R. § 3.304(f)(3) (2010).  This notice should also request that the Veteran provide stressor statements describing the in-service incidents related to his stressors.  The claims file must include documentation that the AOJ has complied with VA's duties to notify and assist a claimant.

2.  If the Veteran's stressor statements do not fall under the new criteria, the AOJ should attempt to confirm his stressors, if they are specific enough.  If the claimed stressors are related to a fear of hostile military or terrorist activity, the AOJ should confirm that they are consistent with the places, types, and circumstances of the Veteran's active military service.

3.  The AOJ should make arrangements for the Veteran to be afforded a psychiatric examination, to determine whether he has any current acquired psychiatric disorders, to include PTSD, and, if so, whether any are a result of his service, or are secondary to his service-connected Meniere's disease.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, including the Veteran's stressor statements, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) if the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria, and his stressor has been verified, whether it is at least as likely as not (50 percent or more probability) that the Veteran has PTSD that is related to his in-service stressor, (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty, (4) whether it is at least as likely as not (50 percent or more probability) that the Veteran's psychiatric disorders are proximately due to, or the result of, his service-connected Meniere's syndrome with chronic labyrinthine irritation and bilateral hearing loss, and (5) whether it is at least as likely as not (50 percent or more probability) the Veteran's service-connected Meniere's syndrome with chronic labyrinthine irritation and bilateral hearing loss, has aggravated or accelerated his psychiatric disorder(s) beyond its/their natural progression.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  After completion of the above, the AOJ should readjudicate the Veteran's claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


